17-2894
United States v. Lobo


         17-2894
         USA v. Lobo


                                                 In the
                          United States Court of Appeals
                                                 for the
                                        Second Circuit
                                           August Term, 2018 

                  (Argued:    August 23, 2018                 Decided: September 20, 2018) 

                                   Docket No. 17‐2894‐cr 
         ________________________________________________________________________ 

                                      UNITED STATES OF AMERICA, 

                                                 Appellee, 

                                                    v.   

                                    LUDWIG CRISS ZELAYA ROMERO, 
                                   MARIO GUILLERMO MEJIA VARGAS, 
                                     JUAN MANUEL AVILA MEZA, 
                                   CARLOS JOSE ZAVALA VELASQUEZ, 
                                   VICTOR OSWALDO LOPEZ FLORES, 
                                    JORGE ALFREDO CRUZ CHAVEZ, 
                                 CARLOS ALBERTO VALLADARES ZUNIGA, 

                                                Defendants, 

                                      FABIO PORFIRIO LOBO, AKA   
                                    FABIO PORFIRIO LOBO LOBO, AKA 
                                             FABIO LOBO, 

                                          Defendant‐Appellant. 
                     Appeal from the United States District Court   
           for the Southern District of New York (Schofield, J.) No. 15‐174 
________________________________________________________________________ 
 
Before:         
               PARKER, HALL, LOHIER, Circuit Judges.   


        Appeal  from  a  judgment  of  the  United  States  District  Court  for  the  Southern 
District of New York (Schofield, J.) sentencing Defendant‐Appellant Fabio Porfirio Lobo 
to 288 months of imprisonment pursuant to his guilty plea for conspiracy to manufacture 
and distribute, and to import into the United States, five or more kilograms of cocaine.   
We hold principally that the district court did not err in applying the enhancement under 
U.S.S.G. § 2D1.1(b)(15)(C) to calculate Lobo’s Guidelines score, properly determining that 
Lobo’s drug‐related activity outside the United States constituted “direct[] involve[ment] 
in the importation of a controlled substance.”    AFFIRMED. 
 
                                           MANUEL RETURETA, Retureta & Wassem, PLLC,   
                                           Washington, DC, for Defendant‐Appellant.   
                                     
                                           EMIL J. BOVE III, Assistant United States   
                                           Attorney (Matthew Laroche and Karl Metzner, 
                                           Assistant United States Attorneys, on the brief), 
                                           for Geoffrey S. Berman, United States Attorney 
                                           for  the  Southern  District  of  New  York,  New 
                                           York, NY, for Appellee. 
               
                                             
PER CURIAM: 

       Defendant‐Appellant  Fabio  Porfirio  Lobo  (“Lobo”)  appeals  from  a  sentence 

imposed  pursuant  to  a  judgment  entered  in  the  United  States  District  Court  for  the 

Southern  District  of  New  York  (Schofield,  J.).    Lobo  pleaded  guilty  to  one  count  of 

conspiracy to manufacture and distribute, and to import into the United States, five or 



                                                2
more  kilograms  of  cocaine,  in  violation  of  21  U.S.C.  §  963.1    He  was  sentenced  to  288 

months of imprisonment to be followed by five years of supervised release.    Lobo argues 

that the district court erred in finding that he was “directly involved in the importation 

of a controlled substance” cognizable under U.S.S.G. § 2D1.1(b)(15)(C) because none of 

his acts physically occurred in the United States and because the government failed to 

demonstrate  that  the  shipments  of  cocaine  he  was  involved  with  transporting  were 

actually  delivered  to  the  United  States.    We  write  here  to  address  the  application  of 

U.S.S.G. § 2D1.1(b)(15)(C).    In a summary order filed simultaneously with this opinion, 

we write separately to address Lobo’s remaining arguments.2     

         We hold that the district court did not err in applying the section 2D1.1(b)(15)(C) 

enhancement  to  its  Guidelines  calculation.    Lobo  specifically  pleaded  guilty  to 

conspiracy to import cocaine, and the government presented sufficient evidence to show 

that  Lobo  participated  directly  in  transporting  hundreds  of  kilograms  of  cocaine  from 

South America through Honduras for Mexican drug cartels to smuggle into the United 

States.     




1  Although the Grand Jury did not charge the actual commission of violations of 21 U.S.C. 
§§  952  (importation),  959  (manufacture  and  distribution)  and  960  (penalty  provisions 
therefor),  it  did  charge  that  the  object  of  the  conspiracy  was  the  commission  of  those 
substantive offenses.     
2  Lobo’s remaining arguments amount to challenges to the procedural and substantive 
reasonableness of his sentence.   

                                                 3
                                       I.    BACKGROUND 

       Lobo  is  the  son  of  a  former  President  of  Honduras.    During  the  relevant  time, 

Lobo used his position to offer security and assistance to the “Cachiros,” a violent drug 

trafficking  organization,  in  its  distribution  of  large  quantities  of  cocaine  from  South 

America to the United States through Honduras on behalf of Mexican drug‐traffickers.   

On  May  16,  2016,  Lobo  pleaded  guilty  to  a  one‐count  indictment  charging  him  with 

conspiracy to manufacture and distribute, and to import into the United States, five or 

more kilograms of cocaine, in violation of 21 U.S.C. § 963. 

       A. Fatico Hearing   

       After  pleading  guilty,  the  parties  requested  an  evidentiary  hearing  pursuant  to 

United  States  v.  Fatico,  603  F.2d  1053  (2d  Cir.  1979).    Lobo  objected  to  several  of  the 

government’s proposed sentencing enhancements, including the two‐level enhancement 

provided for in section 2D1.1(b)(15)(C).   

       The  government’s  sole  witness  at  the  Fatico  hearing  was  Devis  Leonel  Rivera 

Maradiaga (“Rivera Maradiaga”).    Between 2009 and December 2013, Rivera Maradiaga 

and  his  brother  were  the  leaders  of  the  Cachiros,  which  was  responsible  for  the 

distribution  of  approximately  20  metric  tons  of  cocaine  bound  for  the  United  States. 

Rivera Maradiaga testified that after Lobo’s father, Porfirio Lobo Sosa (“Sosa”), became 

president of Honduras in 2010, Sosa “assigned” Lobo to act as the “security person for 

the  Cachiros  drug  trafficking  organization[.]”    D.E.  137  at  58.    On  several  occasions 

                                                  4
from 2010 to 2013, Rivera Maradiaga provided Lobo advanced notice of incoming cocaine 

shipments so that Lobo could provide security and logistical support.    On at least two 

occasions, Lobo investigated possible landing sites within Honduras for the Cachiros to 

receive drug shipments from South America.    Lobo also provided security and logistical 

support  to  the  Cachiros  during  two  multi‐hundred‐kilogram  shipments  of  cocaine.   

Rivera  Maradiaga  compensated  Lobo  with  tens  of  thousands  of  dollars  in  cash,  a 

Mitsubishi Lancer, and an AR‐15 rifle.3     

        In  December  2013,  Rivera  Maradiaga  began  cooperating  with  U.S.  law 

enforcement.    As  part  of  his  cooperation,  Rivera  Maradiaga  recorded  several 

conversations with Lobo, during which Lobo agreed to provide security and “logistics” 

support for large shipments of cocaine.   

        B. The District Court’s Decision   

        After the conclusion of the Fatico hearing, the district court made findings of fact 

and conclusions of law.    See United States v. Lobo, No. 15‐cr‐174 (LGS), 2017 WL 2838187 

(S.D.N.Y. June 30, 2017).    The district court found Rivera Maradiaga “credible in light of 


3  Rivera  Maradiaga  also  testified  that  he  paid  Lobo  to  give  him  information  to  prevent  the 
Honduran  government  from  seizing  the  Cachiros’s  assets.    In  2013,  pursuant  to  the  Foreign 
Narcotics Kingpin Designation Act, 21 U.S.C. § 1901 et seq., the United States Department of the 
Treasury, Office of Foreign Assets Control identified the Cachiros and Cachiros‐affiliated entities 
as significant foreign narcotics traffickers and imposed sanctions on Rivera Maradiaga and his 
brother.    Thereafter, Rivera Maradiaga sought help from Lobo to prevent the Honduran Oficina 
Administradora de Bienes Incautados (“OABI”) from seizing the Cachiros’s assets.    In exchange 
for between $50,000 and $70,000, Lobo gave Rivera Maradiaga a list of assets and properties the 
OABI planned to seize from the Cachiros.     

                                                   5
the entirety  of the record and  observations  of his  tone,  demeanor  and  straightforward 

answers.”    Id. at *2.    The court reasoned further that:   

       Although  Rivera  [Maradiaga]’s  testimony  was  the  sole  source  of  direct 
       evidence  for  some  conduct,  some  of  his  statements  are  undisputed  and 
       others  are  bolstered  by  other  evidence.  It  is  undisputed  that  Defendant 
       participated in meetings with Honduran officials in which they discussed a 
       maritime  drug‐trafficking  venture  for  which  Defendant  received 
       approximately $50,000. The recordings made while Rivera [Maradiaga] was 
       cooperating  with  the  DEA  also  corroborate  his  testimony  about 
       Defendant’s  prior  role  in  the  conspiracy;  in  those  recordings,  Rivera 
       [Maradiaga]  and  Defendant  discuss  Defendant’s  providing  security  and 
       escorting the cocaine shipment “just like the previous times.” 
 
Id.    The  district  court  acknowledged  that  Lobo  conceded  his  participation  in 

transporting  hundreds  of  kilograms  of  cocaine,  and  he  did  not  object  “to  the 

Government’s  proposed  findings  of  fact  (based  on  Rivera  [Maradiaga]’s  testimony) 

regarding Lobo’s involvement in a 400‐kilogram shipment in 2012 and a 1,000‐kilogram 

shipment in 2013.”    Id.   

       The  district  court  held  that  a  two‐level  enhancement  pursuant  to  U.S.S.G.  § 

2D1.1(b)(15)(C) was warranted because Lobo played an aggravating role in the offense 

and was directly involved in two large shipments of cocaine bound for the United States.   

Id. at *4.    The court accepted Rivera Maradiaga’s testimony that “the cocaine shipped by 

the Cachiros was distributed to the United States.”    Id.     

 

 


                                                6
        C. Sentencing   

        The district court determined that Lobo’s total offense level was 42, reflecting: (i) 

a base offense level of 38; (ii) a combined seven‐level enhancement based on the district 

court’s findings following the Fatico hearing, see U.S.S.G. §§ 3B1.1(b), 2D1.1(b)(15)(C), and 

2D1.1(b)(1); and (iii) a three‐level reduction for acceptance of responsibility, U.S.S.G. § 

3E1.1(a).    With Lobo in Criminal History Category I, the result was a Guidelines range 

of 360 months to life imprisonment.     

        Notwithstanding  the  Guidelines  range,  the  district  court  sentenced  Lobo  to  288 

months of imprisonment, a $50,000 fine, and a $266,667 forfeiture judgment.    Applying 

the 18 U.S.C. § 3553(a) factors, the district court emphasized the need to achieve general 

deterrence and to avoid unwarranted sentencing disparities, and stated:     

       The most damning fact in your background and in your participation in this 
       is that you are not like the police officers who have made plea agreements 
       with the government for a much less amount of time in prison. You were 
       the  son  of  the  sitting  president  of  Honduras,  and  you  used  your 
       connections,  your  reputation  in  your  political  network  to  try  to  further 
       corrupt connections between drug traffickers and Honduran government 
       officials. And these included not only lowly officials, like customs people 
       and military and law enforcement personnel, but also extremely high level 
       officials. In short, what distinguishes your case from so many is that you 
       facilitated  strong  government  support  for  a  large  drug  trafficking 
       organization for multiple elements of the Honduran government, and you 
       enriched yourself in the process. 
        
J. App. 215.    Lobo did not object or ask the district court to explain further its sentencing 

decision.       


                                               7
                                     II.    DISCUSSION 

       Lobo argues that the district court erred in applying the section 2D1.1(b)(15)(C) 

enhancement  because  the  government  failed  to  demonstrate  that  he  was  directly 

involved in importing cocaine into the United States.    He contends that because he was 

neither  physically  present  in  the  United  States  nor  “directly”  involved  in  smuggling 

cocaine  across  the  United  States  border,  section  2D1.1(b)(15)(C)  does  not  apply.   

Appellant’s Br. at 30—31.    We review “a district court’s application of the Guidelines de 

novo, while factual determinations underlying a district court’s Guidelines calculation are 

reviewed for clear error.”    United States v. Cramer, 777 F.3d 597, 601 (2d Cir. 2015).     

       Section 2D1.1(b)(15)(C) adds two levels to a defendant’s base offense level if (1) 

“the defendant receives an adjustment under § 3B1.1 (Aggravating Role)”—an element 

that  is  not  in  dispute  here—and  (2)  “the  defendant  was  directly  involved  in  the 

importation of a controlled substance.”    U.S.S.G. § 2D1.1(b)(15)(C).    The accompanying 

commentary provides: “Subsection (b)(15)(C) applies if the defendant is accountable for 

the importation of a controlled substance under subsection (a)(1)(A) of § 1B1.3 . . . , i.e., 

the defendant committed, aided, abetted, counseled, commanded, induced, procured, or 

willfully caused the importation of a controlled substance.”    Id. comment. (n.20(B)).     

       Arguing  against  the  application  of  this  enhancement,  Lobo  contends  that  the 

language of section 2D1.1(b)(15)(C) is unambiguous and yields only one interpretation—

that an enhancement is warranted where a defendant who receives an Aggravating Role 

                                               8
adjustment  “either  himself  brought  controlled  substances  into  the  United  States  or 

induced another [to] do so, or secreted/transported such substances at some point after 

their  arrival  in  the  United  States  but  before  they  reached  their  final  destination.”   

Appellant’s Br. at 33.    He thus claims that we need not look to the commentary to resolve 

the  meaning  of  “directly  involved”  because  the  language  of  section  2D1.1(b)(15)(C)  is 

unambiguous.     

       We  disagree.    It  is  well  established  that  “the commentary is  binding  authority, 

unless it is inconsistent with the underlying guideline.”    United States v. Pedragh, 225 F.3d 

240,  244  (2d  Cir.  2000)  (internal  quotation  marks  omitted).    We  have  long  recognized 

that,  “[n]o  threshold  test  of  ambiguity  need  be  passed  before  the commentary can  be 

consulted,” and we will instead “construe the guideline and its commentary together and 

seek to harmonize them.”    Id. at 244—45.     

       With this principle in mind, there is no question that, at a minimum, Lobo “aided” 

and “abetted . . . the importation of” cocaine, regardless of whether he was physically 

present  in  the  United  States  or  personally  transported  cocaine  across  the  border.   

U.S.S.G.  § 2D1.1(b)(15)(C)  comment.  (n.20(B)).    Lobo  specifically  pleaded  guilty  to 

conspiracy  to  import  cocaine  into  the  United  States.    The  government’s  evidence 

demonstrated that Lobo participated directly in transporting hundreds of kilograms of 

cocaine from South America through Honduras for Mexican drug cartels to smuggle into 




                                                9
the United States.    This conduct clearly falls within the conduct identified by the text of 

the commentary when read in concert with the Guideline.       

       Lobo cites a number of unpublished decisions from our sister circuits and argues 

that “each involved defendants physically present in the United States and/or involved 

in an affirmative step related to the controlled substance crossing over the border of the 

United  States.”    Appellant’s  Br.  at  31.    None  of  these  decisions  confronted  the 

argument  Lobo  presents  before  this  Court,  and  none  foreclose  the  interpretation  of 

section 2D1.1(b)(15)(C) that the district court applied and that we uphold here.   

       Finally, we are not persuaded by Lobo’s argument that the government presented 

insufficient evidence that the cocaine at issue was ultimately imported into the United 

States.    At the Fatico hearing, Rivera Maradiaga testified that the Cachiros worked with 

Mexican drug cartels to smuggle drugs into the United States by transporting drugs from 

Colombia through Honduras into Guatemala.    J. App. 57 (“From Colombia it was sent 

to Honduras, from Honduras it was sent to Guatemala, from Guatemala it was sent to 

Mexico, and from Mexico to the United States.”).     

       Rivera  Maradiaga  also  explained  that  Lobo  was  not  a  passive  participant.    For 

example, in 2012, Lobo helped Rivera Maradiaga escort approximately 400 kilograms of 

cocaine  received  from  Colombian  drug  traffickers  via  a  landing  strip  in  the  Cortés 

Department of Honduras to San Pedro Sula, Honduras.    Lobo ensured the safe passage 

of the drugs by contacting the local police chief to prevent any police interference during 

                                              10
the transport.    In 2013, Lobo assembled a security team to assist Rivera Maradiaga in 

moving  approximately  1,000  kilograms  of  cocaine  from  Tocoa  Colón,  Honduras  to  La 

Entrada,  Honduras.    Lobo  used  three  SUVs  with  sirens  occupied  by  men  wearing 

military uniforms to escort the truck carrying the drugs.    At a police checkpoint, Lobo 

spoke with police officers so that the truck could pass through unimpeded.4    On these 

facts,  the  district  court  reasonably  concluded  that  the  government  established  by  a 

preponderance of the evidence that Lobo “aided [and] abetted . . . the importation of a 

controlled  substance”  into  the  United  States.    U.S.S.G.  §  2D1.1(b)(15)(C)  comment. 

(n.20(B)).    There was no error in its application of the importation Guideline.     

        We have considered Lobo’s arguments and find them to be without merit.    For 

the  foregoing  reasons,  and  those  stated  in  the  summary  order  filed  concurrently 

herewith, we AFFIRM the judgment of the district court.                          




4  The  Presentence  Report  (“PSR”)  also  identifies  an  incident  when  Lobo  was  paid  $50,000  to 
introduce  members  of  Mexico’s  Sinaloa  Cartel  to  Honduran  customs  officials  to  facilitate  the 
transport of hundreds of kilograms of cocaine bound for the United States through Honduras.   

                                                  11